DETAILED CORRESPONDENCE
Remarks
The case has been inherited by a new examiner, therefore an updated search and claim consideration has been done.
Claims 1 and 3-20 are pending, with Claim 2 canceled. 

Response to Arguments
Applicant argues the 102 rejection, on page 8, lines 8-10, in view of Guo et al., (US 2002/0010425), stating that the prior art allegedly doesn’t teach “the first valve member having a distal surface that is entirely planar”, thus alleges “there is no rationale for modifying Guo”.  
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-11, and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the 102 rejection, on page 9, lines 31-36, and page 10, lines 1-5, in view of Catlin (US 5195980), stating the prior art allegedly doesn’t teach “a low pressure valve assembly including a first and second valve member wherein the second valve member has a proximal side defining a conical central region with a surface sloped towards a center of the second valve body, a distal side defining a distally extending convex central region”. Applicant states the valve element 40 of Catlin is not “cup shaped” nor would one of ordinary skill in the art understand the straight-sides of “40” to lend the valve element a “cup” shape.
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-11, and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the 103 rejection, on page 10, in view of Guo in view of Cheer et al., (US 5154701), stating that the prior art allegedly doesn’t overcome the failings of Guo.
Applicant’s arguments with respect to claim(s) 1, 3-5, 7-11, and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (US 5603702) in view of Chin (US 6610031).
Regarding Claim 1, Smith teaches a hemostasis valve assembly (seen in Fig. 11, (100)) for use in a medical device (seen in Fig. 10 at (100, 200)), the hemostasis valve assembly (100) comprising: 
a main body portion defining an internal cavity (Fig. 10, annotated below, wherein the internal cavity is seen at (100*) and is within the main body portion indicated by (100)); 

    PNG
    media_image1.png
    220
    481
    media_image1.png
    Greyscale

a seal cartridge (Fig. 11, (118), and [Col. 9, lines 21-23] wherein (118) retains the valve assembly in its fully assembly position, similar to applicant’s definition of the “seal cartridge”) disposed within the internal cavity (Fig. 10, annotated, (100*)); and 
a low pressure valve assembly (Fig. 11, (140, 208, 218)) positioned within the internal cavity (Fig. 10, annotated, (100*)) adjacent to the seal cartridge (118), the low pressure valve assembly (140, 208, 218) comprising: 
a first valve member including a first valve body (Fig. 11, (140)) having a proximal side (Fig. 11, the proximal side near the proximal flange (132)), a distal side (Fig. 11, near the distal face is the distal flange (135)), and a thickness therebetween, an entirety of the distal side of the first valve member is planar (Fig. 11, wherein the distal side (135) is planar), the entirety of the distal side extending from an outer edge of the first valve member to a center point of the first valve member (seen in Fig. 11, and also in Fig. 4, wherein the distal side flange (135) extends from the outer edge of the first valve to a center point of the first valve (further seen in Fig. 3 where the distal side extends from the outer edge to a center point of the first valve)), the proximal side of the first valve member has an angled central region (Fig. 4 more clearly shows angled central region (128) is sloped towards a diametrical center seen at (130)) sloped towards a diametrical center of the first valve member; and 
a second valve member including a second valve body (Fig. 11, (218, 208)) having a proximal side (Fig. 11, seen at the base of (218)), a distal side (Fig. 11, seen at (214)), and a thickness therebetween, the distal side of the second valve member has an angled central region (Fig. 11, where angled central region (215) is on the proximal side); 
wherein at least a portion of the distal side of the first valve member directly abuts at least a portion of the proximal side of the second valve member (seen in Fig. 11, wherein the first valve member portion (135) directly abuts the second valve member portion (218)).
While Smith teaches at least the first valve member (in Fig. 3 as (110)) being made of an elastomeric material ([Col. 6, lines 31-33] wherein the elastomeric material forms the first valve member (seal)), Smith doesn’t explicitly teach both the first and second valve members comprise an elastomeric material.
In related prior art, Chin teaches a hemostasis valve assembly (Chin Fig. 1, (132) being a valve assembly made of a plurality of slit valves) wherein both the first and second valve members comprise an elastomeric material. Chin teaches embodiments of the valve assembly (132) and (532). While Chin explicitly teaches the embodiment of (532) being composed of elastomeric material (Chin [Col. 7, lines 15-17] wherein all valve members of the device are elastomeric and deformable), it would be obvious that the embodiment of (132) would also have elastomeric valve members which are deformable to accommodate an instrument, since in Fig. 4 the embodiment of (132) is shown having an instrument (180) passing through said valves.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the valve members of Smith, such that both the first and second valve members comprise an elastomeric material, as taught by Chin, for the motivation of allowing a wide range of instruments to be introduced into or from an area that is being accessed (Chin [Col. 6, lines 49-55]).  
Regarding Claim 3, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 1, wherein the angled central region (Fig. 11, seen at (215)) of the distal side of the second valve member is sloped proximally towards a diametrical center (wherein in Fig. 11, (215) slopes towards the diametrical center seen at (216)), and the proximal side of the second valve member is generally planar (Fig. 11, wherein on the proximal side (218) is generally planar).
Regarding Claim 4, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 1, wherein the proximal side of the second valve member is generally planar (Fig. 11, wherein on the proximal side (218) is generally planar) and wherein the distal side of the second valve member is sloped distally towards a diametrical center (wherein in Fig. 11, (215) slopes towards the diametrical center seen at (216)).
Regarding Claim 7, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 1. While Smith and Chin teach at least one slit in the second valve body (seen in Fig. 11 at (216)), Smith in view of Chin is silent to the hemostasis valve assembly further comprising: one or more slits formed in the first valve body and extending at least partially through the thickness of the first valve body; and one or more slits formed in the second valve body and extending at least partially through the thickness of the second valve body.
In related prior art, Chin teaches a hemostasis valve assembly (Chin Fig. 1, (132) being a valve assembly made of a plurality of slit valves) wherein each of the valves has at least one slit in the valve bodies which extends at least partially through the thickness of the valve bodies (Chin Fig. 1, wherein each of the valves in the assembly of (132) has a slit which extends throughout the valve body thickness to allow passage of instruments therethrough, as further illustrated in Fig. 3 wherein an instrument (170) passes through the valve bodies via the slits depicted at (133, 137)). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the valve members of Smith and Chin, such that both the first and second valve members comprise one or more slits extending at least partially through the thickness of the valve bodies, as taught by Chin, for the motivation of adjacent valve members having slits perpendicular to one another which maximizes the support that valve members provide to one another (Chin [Col. 6, lines 42-48]). This arrangement can accommodate smaller instruments like guidewires, and larger instruments like catheters (Chin [Col. 6, lines 49-55]).
Regarding Claim 8, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 7, wherein the one or more slits in the first valve body and the one or more slits in the second valve body are formed in a cross slit thru (CST) configuration (Chin Fig. 3 and 4, wherein a cross slit through configuration is depicted), a cross slit partial (CSP) configuration (Chin Fig. 2, wherein a cross slit partial configuration is depicted), or combinations thereof.

Regarding Claim 9, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 7, wherein the one or more slits in the first valve body are radially offset from the one or more slits in the second valve body (Chin Fig. 1 and [Col. 3, line 60—Col. 4 line 7], wherein the slits of adjacent valve members are angled (offset) with respect to one another at angles other than 90 degrees).
Regarding Claim 10, Smith teaches a hemostasis valve assembly (seen in Fig. 11, (100)) for use in a medical device (seen in Fig. 10 at (100, 200)), the hemostasis valve assembly (100) comprising: 
a main body portion defining an internal cavity (Fig. 10, annotated below, wherein the internal cavity is seen at (100*) and is within the main body portion indicated by (100)); 

    PNG
    media_image1.png
    220
    481
    media_image1.png
    Greyscale

a seal cartridge (Fig. 11, (118), and [Col. 9, lines 21-23] wherein (118) retains the valve assembly in its fully assembly position, similar to applicant’s definition of the “seal cartridge”) disposed within the internal cavity (Fig. 10, annotated, (100*)); and 
a low pressure valve assembly (Fig. 11, (140, 208, 218)) positioned within the internal cavity (Fig. 10, annotated, (100*)) adjacent to the seal cartridge (118), the low pressure valve assembly (140, 208, 218) comprising: 
a first valve member including a first valve body (Fig. 11, (140)) having a proximal side (Fig. 11, the proximal side near the proximal flange (132)), the proximal side of the first valve member has an angled central region (Fig. 4 more clearly shows angled central region (128) is sloped towards a diametrical center seen at (130)) sloped towards a diametrical center of the first valve member; and 
a second valve member including a second valve body (Fig. 11, (218, 208)) having a proximal side (Fig. 11, seen at the base of (218)), a distal side (Fig. 11, seen at (214)), and a thickness therebetween, the distal side of the second valve member has an angled central region (Fig. 11, where angled central region (215) is on the proximal side) and the proximal side of the second valve member being generally planar (Fig. 11, wherein on the proximal side (218) is generally planar); 
wherein at least a portion of the distal side of the first valve member directly abuts at least a portion of the proximal side of the second valve member (seen in Fig. 11, wherein the first valve member distal portion (135) directly abuts the second valve member proximal portion (218)).
While Smith teaches at least the first valve member (in Fig. 3 as (110)) being made of elastomeric material ([Col. 6, lines 31-33] wherein elastomeric material forms the first valve member (seal)), Smith doesn’t explicitly teach both first and second valve members comprise elastomeric material.
In related prior art, Chin teaches a hemostasis valve assembly (Chin Fig. 1, (132) being a valve assembly made of a plurality of slit valves) wherein both the first and second valve members comprise an elastomeric material (Chin [Col. 7, lines 15-17] wherein all valve members of the device are elastomeric and deformable, in all embodiments of Chin).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the valve members of Smith, such that all the valve members comprise elastomeric material, as taught by Chin, for the motivation of adjacent valve members having slits perpendicular to one another which maximizes the support that valve members provide to one another (Chin [Col. 6, lines 42-48]). This arrangement can accommodate smaller instruments like guidewires, and larger instruments like catheters (Chin [Col. 6, lines 49-55]).
Regarding Claim 13, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 10. While Smith and Chin teach at least one slit in the second valve body (seen in Fig. 11 at (216)), Smith in view of Chin is silent to the hemostasis valve assembly further comprising: one or more slits formed in the first valve body and extending at least partially through the thickness of the first valve body; and one or more slits formed in the second valve body and extending at least partially through the thickness of the second valve body.
In related prior art, Chin teaches a hemostasis valve assembly (Chin Fig. 1, (132) being a valve assembly made of a plurality of slit valves) wherein each of the valves has at least one slit in the valve bodies which extends at least partially through the thickness of the valve bodies (Chin Fig. 1, wherein each of the valves in the assembly of (132) has a slit which extends throughout the valve body thickness to allow passage of instruments therethrough, as further illustrated in Fig. 3 wherein an instrument (170) passes through the valve bodies via the slits depicted at (133, 137)). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the valve members of Smith and Chin, such that all the valve members comprise one or more slits extending at least partially through the thickness of the valve bodies, as taught by Chin, for the motivation of adjacent valve members having slits perpendicular to one another which maximizes the support that valve members provide to one another (Chin [Col. 6, lines 42-48]). This arrangement can accommodate smaller instruments like guidewires, and larger instruments like catheters (Chin [Col. 6, lines 49-55]).
Regarding Claim 14, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 13, wherein the one or more slits in the first valve body and the one or more slits in the second valve body are formed in a cross slit thru (CST) configuration (Chin Fig. 3 and 4, wherein a cross slit through configuration is depicted), a cross slit partial (CSP) configuration (Chin Fig. 2, wherein a cross slit partial configuration is depicted), or combinations thereof.
Regarding Claim 15, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 13, wherein the one or more slits in the first valve body are radially offset from the one or more slits in the second valve body (Chin Fig. 1 and [Col. 3, line 60—Col. 4 line 7], wherein the slits of adjacent valve members are angled (offset) with respect to one another at angles other than 90 degrees).
Regarding Claim 16, Smith teaches a hemostasis valve assembly (seen in Fig. 11, (100)) for use in a medical device (seen in Fig. 10 at (100, 200)), the hemostasis valve assembly (100) comprising: 
a main body portion defining an internal cavity (Fig. 10, annotated below, wherein the internal cavity is seen at (100*) and is within the main body portion indicated by (100)); 

    PNG
    media_image1.png
    220
    481
    media_image1.png
    Greyscale

a seal cartridge (Fig. 11, (118), and [Col. 9, lines 21-23] wherein (118) retains the valve assembly in its fully assembly position, similar to applicant’s definition of the “seal cartridge”) disposed within the internal cavity (Fig. 10, annotated, (100*)); and 
a low pressure valve assembly (Fig. 11, (140, 208, 218)) positioned within the internal cavity (Fig. 10, annotated, (100*)) adjacent to the seal cartridge (118), the low pressure valve assembly (140, 208, 218) comprising: 
a first valve member including a first valve body (Fig. 11, (140)) having a proximal side (Fig. 11, the proximal side near the proximal flange (132)), the proximal side of the first valve member has an angled central region (Fig. 4 more clearly shows angled central region (128) is sloped towards a diametrical center seen at (130)) and an entirety of the distal side of the first valve member being planar (Fig. 11, wherein the distal side (135) is planar); and 
a second valve member including a second valve body (Fig. 11, (218, 208)) having a proximal side (Fig. 11, seen at the base of (218)), a distal side (Fig. 11, seen at (214)), and a thickness therebetween, the proximal side of the second valve member defining a conical central region (Fig. 11, wherein the conical central region is seen within (215) and defined by the sloped surface of (215)) having a surface sloped towards a center (Fig. 11, wherein the sloped surface of (215) slopes towards the center seen at (216)) of the second valve body and the distal side of the second valve member defining a distally extending convex central region (Fig. 11, where the convex central region (215) is distally extending); 
wherein at least a portion of the distal side of the first valve member directly abuts at least a portion of the proximal side of the second valve member (seen in Fig. 11, wherein the first valve member portion (135) directly abuts the second valve member portion (218)).
While Smith teaches at least the first valve member (in Fig. 3 as (110)) being made of elastomeric material ([Col. 6, lines 31-33] wherein elastomeric material forms the first valve member (seal)), Smith doesn’t explicitly teach both first and second valve members comprise elastomeric material.
In related prior art, Chin teaches a hemostasis valve assembly (Chin Fig. 1, (132) being a valve assembly made of a plurality of slit-ed valves) wherein both the first and second valve members comprise an elastomeric material (Chin [Col. 7, lines 15-17] wherein all valve members of the device are elastomeric and deformable, in all embodiments of Chin).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the valve members of Smith, such that all the valve members comprise elastomeric material, as taught by Chin, for the motivation of adjacent valve members having slits perpendicular to one another which maximizes the support that valve members provide to one another (Chin [Col. 6, lines 42-48]). This arrangement can accommodate smaller instruments like guidewires, and larger instruments like catheters (Chin [Col. 6, lines 49-55]).

Regarding Claim 17, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 16, wherein both the first and second valve members of the low pressure valve assembly comprise one or more elastomeric materials (Chin [Col. 7, lines 15-17] wherein all valve members of the device are elastomeric and deformable, in all embodiments of Chin, thus teach comprising at least one elastomeric material).
Regarding Claim 18, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 16. While Smith and Chin teach at least one slit in the second valve body (seen in Fig. 11 at (216)), Smith in view of Chin is silent to the hemostasis valve assembly further comprising: one or more slits formed in the first valve body and extending at least partially through the thickness of the first valve body; and one or more slits formed in the second valve body and extending at least partially through the thickness of the second valve body.
In related prior art, Chin teaches a hemostasis valve assembly (Chin Fig. 1, (132) being a valve assembly made of a plurality of slit valves) wherein each of the valves has at least one slit in the valve bodies which extends at least partially through the thickness of the valve bodies (Chin Fig. 1, wherein each of the valves in the assembly of (132) has a slit which extends throughout the valve body thickness to allow passage of instruments therethrough, as further illustrated in Fig. 3 wherein an instrument (170) passes through the valve bodies via the slits depicted at (133, 137)). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the valve members of Smith and Chin, such that all the valve members comprise one or more slits extending at least partially through the thickness of the valve bodies, as taught by Chin, for the motivation of adjacent valve members having slits perpendicular to one another which maximizes the support that valve members provide to one another (Chin [Col. 6, lines 42-48]). This arrangement can accommodate smaller instruments like guidewires, and larger instruments like catheters (Chin [Col. 6, lines 49-55]).
Regarding Claim 19, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 18, wherein the one or more slits in the first valve body and the one or more slits in the second valve body are formed in a cross slit thru (CST) configuration (Chin Fig. 3 and 4, wherein a cross slit through configuration is depicted), a cross slit partial (CSP) configuration (Chin Fig. 2, wherein a cross slit partial configuration is depicted), or combinations thereof.
Regarding Claim 20, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 18, wherein the one or more slits in the first valve body are radially offset from the one or more slits in the second valve body (Chin Fig. 1 and [Col. 3, line 60—Col. 4 line 7], wherein the slits of adjacent valve members are angled (offset) with respect to one another at angles other than 90 degrees).
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (US 5603702) in view of Chin (US 6610031), as applied to Claim 1 and 10 above respectively, and further in view of Clawson (US 2008/0128646).
Regarding Claim 5, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 1. While Smith and Chin teach valve members made of elastomeric material, the combination doesn’t explicitly teach wherein both the first and second valve members of the low pressure valve assembly comprise an elastomeric silicone.
In related prior art, Clawson teaches a hemostasis valve assembly (Clawson Fig. 9) having valve member (Clawson Fig. 9, (74)) wherein the valve body comprises elastomeric silicone (Clawson [0087] wherein elastomeric materials such as natural and synthetic rubber or silicone rubbers and silicone elastomers, among others, can be used to make up the valve member).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the elastomeric materials of the valve members of Smith and Chin, to comprise an elastomeric silicone, as taught by Clawson, as Clawson teaches a variety of comparable elastomeric materials which can be used interchangeably or in combination (Clawson [0087]), and among these, silicone rubber and elastomeric silicone are indicated as equivalent to natural and synthetic rubbers, as taught by Smith ([Col. 6, lines 31-33] wherein elastomeric material like synthetic or natural rubber are used) and Chin.
Regarding Claim 11, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 10. While Smith and Chin teach valve members made of elastomeric material, the combination doesn’t explicitly teach wherein both the first and second valve members of the low pressure valve assembly comprise an elastomeric silicone.
In related prior art, Clawson teaches a hemostasis valve assembly (Clawson Fig. 9) having valve member (Clawson Fig. 9, (74)) wherein the valve body comprises elastomeric silicone (Clawson [0087] wherein elastomeric materials such as natural and synthetic rubber or silicone rubbers and silicone elastomers, among others, can be used to make up the valve member).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the elastomeric materials of the valve members of Smith and Chin, to comprise an elastomeric silicone, as taught by Clawson, as Clawson teaches a variety of comparable elastomeric materials which can be used interchangeably or in combination (Clawson [0087]), and among these, silicone rubber and elastomeric silicone are indicated as equivalent to natural and synthetic rubbers, as taught by Smith ([Col. 6, lines 31-33] wherein elastomeric material like synthetic or natural rubber are used) and Chin.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al., (US 5603702) in view of Chin (US 6610031), as applied to Claim 1 and 10 above respectively, and further in view of Nijland et al., (US 2010/0280456).
Regarding Claim 6, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 1. While Smith in view of Chin teaches the valve members comprise elastomeric material, the combination is silent to wherein the first valve member comprises a first elastomeric material and the second valve member comprises a second elastomeric material different from the first elastomeric material.
In related prior art, Nijland teaches a hemostasis valve assembly (Nijland Fig. 2) wherein the first valve member (Nijland Fig. 2, (1)) comprises a first elastomeric material (Nijland [0041-0042] wherein the first valve member is constructed of a flexible and elastomeric material) and the second valve member (Nijland Fig. 2, (2)) comprises a second elastomeric material different from the first elastomeric material (Nijland [0043] wherein the second valve, also flexible and elastomeric, is constructed of a combination of different materials (than the first valve) via co-molding two different materials together into the diaphragm (22)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the elastomeric materials of the first valve member and second valve member of Smith and Chin, such that the first valve member comprises a first elastomeric material and the second valve member comprises a second elastomeric material different from the first elastomeric material; all as taught by Nijland, for the motivation of achieving a high modulus (of the valves) such that stretch in the axial direction during insertion (of a medical instrument) is constrained, thus allowing the housing (of the medical device which the hemostasis valve assembly is being used with—in this case, a medical access port) to be short (Nijland [0042]).
Regarding Claim 12, Smith in view of Chin teaches the modified hemostasis valve assembly of claim 10. While Smith in view of Chin teaches the valve members comprise elastomeric material, the combination is silent to wherein the first valve member comprises a first elastomeric material and the second valve member comprises a second elastomeric material different from the first elastomeric material.
In related prior art, Nijland teaches a hemostasis valve assembly (Nijland Fig. 2) wherein the first valve member (Nijland Fig. 2, (1)) comprises a first elastomeric material (Nijland [0041-0042] wherein the first valve member is constructed of a flexible and elastomeric material) and the second valve member (Nijland Fig. 2, (2)) comprises a second elastomeric material different from the first elastomeric material (Nijland [0043] wherein the second valve, also flexible and elastomeric, is constructed of a combination of different materials (than the first valve) via co-molding two different materials together into the diaphragm (22)).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the elastomeric materials of the first valve member and second valve member of Smith and Chin, such that the first valve member comprises a first elastomeric material and the second valve member comprises a second elastomeric material different from the first elastomeric material; all as taught by Nijland, for the motivation of achieving a high modulus (of the valves) such that stretch in the axial direction during insertion (of a medical instrument) is constrained, thus allowing the housing (of the medical device which the hemostasis valve assembly is being used with—in this case, a medical access port) to be short (Nijland [0042]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                   
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783